  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 1 of 20


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 CHARLES A. BENSON,

                         Plaintiff,

                         v.                                  CAUSE NO.: 3:17-CV-865-JD

 ROBERT GEIGER, JOHN DRUMMER,
 GEOFFREY NORTON, CARY YOUNG,
 PAUL A. SHRAWDER, and SHANNON
 HUGHES,

                        Defendants.

                                      OPINION AND ORDER

        Charles A. Benson, a prisoner without a lawyer, is proceeding in this case against

six defendants. “[A]gainst John Drummer and Robert Geiger in their individual

capacities for compensatory and punitive damages for using excessive force against him

on January [30], 1 2016, in violation of the Fourth Amendment . . ..” ECF 13 at 4.

“[A]gainst Geoffrey Norton in his individual capacity for compensatory and punitive

damages for failing to protect him from John Drummer and Robert Geiger on January

[30], 2016, in violation of the Fourth Amendment . . ..” Id. “[A]gainst Cary Young, Paul

A. Shrawder, and Shannon Hughes in their individual capacities for compensatory and

punitive damages for denying him medical treatment for more than five hours on

January [30], 2016, in violation of the Fourth Amendment . . ..” Id.




        1Due to a scrivener’s error, the screening order mistakenly indicated these events happened on
January 11, 2016.
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 2 of 20


       The Defendants moved for summary judgment. ECF 157. Benson filed a

response. ECF 170. The Defendants filed a reply. ECF 173. Benson filed a sur-reply

which the Defendants moved to strike. ECF 176 and 177. Benson filed a response to the

motion to strike and the Defendants filed a reply. ECF 178 and 179. These matters are

now ripe.

       Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine issue of material fact exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Not every dispute between the parties makes

summary judgment inappropriate; “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id. To determine whether a genuine issue of material fact exists,

the court must construe all facts in the light most favorable to the non-moving party

and draw all reasonable inferences in that party’s favor. Ogden v. Atterholt, 606 F.3d 355,

358 (7th Cir. 2010). However, a party opposing a properly supported summary

judgment motion may not rely merely on allegations or denials in its own pleading, but

rather must “marshal and present the court with the evidence she contends will prove

her case.” Goodman v. Nat'l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). Summary

judgment “is the put up or shut up moment in a lawsuit . . ..” Springer v. Durfiinger, 518

F.3d 479, 484 (7th Cir. 2008).




                                             2
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 3 of 20


                           I. EXCESSIVE FORCE CLAIMS AGAINST
                          JOHN DRUMMER AND ROBERT GEIGER

       In the summary judgment motion, defendants Robert Geiger and John Drummer

deny they used excessive force against Charles Benson in violation of the Fourth

Amendment. 2 ECF 158 at 2. The question in Fourth Amendment excessive use of force

cases is “whether the officers’ actions are ‘objectively reasonable’ in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). “The test of reasonableness

under the Fourth Amendment is not capable of precise definition or mechanical

application.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). Rather, the question is “whether

the totality of the circumstances” justifies the officers’ actions. Graham at 396. The

“reasonableness” of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the perfect vision of hindsight. “Not

every push or shove, even if it may later seem unnecessary in the peace of a judge’s

chambers,” violates the Fourth Amendment. Id.

       There are a number of events which occurred before Benson was handcuffed on

the ground. However, none of them are relevant to this excessive use of force claim

which is alleged to have occurred after he was handcuffed on the ground. It is

undisputed that Officer Drummer “immediately handcuffed . . . Charles Benson when

he arrived on the scene.” Drummer Affidavit, ECF 157-2 at 2, see also Benson Deposition,


        2 The Defendants note Benson alleged a Fourteenth Amendment violation in his amended

complaint. ECF 158 at 2, see ECF 9. However, they make no mention that pursuant to 28 U.S.C. § 1915A,
he was only granted leave to proceed on Fourth Amendment claims and that all other claims were
dismissed. ECF 13 at 4.


                                                   3
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 4 of 20


ECF 168 at 24. It is also undisputed Drummer “then asked Mr. Benson where he was

shot. Mr. Benson said that he thought he was hit in his right leg. I took Mr. Benson’s

pants down and checked him for injuries [and] found no gunshot wounds.” Drummer

Affidavit, ECF 157-2 at 2, see also Benson Deposition, ECF 168 at 25.

       It is at this point the parties disagree about what happened next. Geiger denies

kicking Benson. Geiger Affidavit, ECF 157-1 at 5. Drummer denies putting his foot on

Benson’s neck. Drummer Interrogatory Answer, ECF 170-4 at 21. Drummer affirms

Benson “kept trying to get up and I restrained him by holding him down on the

ground.” Drummer Affidavit, ECF 157-2 at 3. Benson describes events after he was

handcuffed quite differently. Benson declares under penalty of perjury that, “[o]n

January 30, 2016, after Officer John Drummer and Robert Geiger placed me in handcuffs

not at any point an time did I ever resist an officer(s) not once.” Benson Declaration,

ECF 170-4 at 91.

               After being searched by Ofc. Drummer by pulling my pants down
       to my knees or ankles to see if I was shot, I was then laying on my
       stomach and there was a brief moments pause, then that’s when John
       Drummer placed his foot on the back of my neck. That’s when I instantly
       and as well simultaneously started getting kicked in my face from my
       right side I then started to yell and pain per kick and as I tried turning my
       face to the left to avoid the kicks which at that point, Ofc. Drummer
       applied more force with his foot pressed against my neck causing me to
       say repeatedly and continuously say and yell, I CAN’T BREATHE, I
       CAN’T BREATHE.

Benson Declaration, ECF 170-4 at 91-92. “The assault happened within the first couple

of minutes after Ofc. Drummer arrived . . ..” ECF 170-2 at 2. This is the only instance of

excessive force at issue in this case.



                                             4
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 5 of 20


       During his deposition, Benson testified that, “I was on the ground and in

handcuffs, and . . . somebody pulled my pants down, you know, because I think I told

them I got shot [and] they pulled my pants back up, told me to turn back over . . . and

before I know it an officer put a – put their foot on the back of my neck, and somebody

started kicking me, from my right side, in my face and my nose.” Benson Deposition,

ECF 168 at 24-26. Because of the contradictory statements by the parties, there is a

genuine issue of material fact as to the excessive use of force claims which cannot be

resolved on summary judgment.

       Geiger and Drummer argue they can use necessary force to effectuate an arrest.

ECF 158 at 3. That is true. See Williams v. Brooks, 809 F.3d 936, 944 (7th Cir. 2016).

However, they are accused of using excessive force after Benson was handcuffed, on the

ground, and not resisting. The factual dispute about what happened immediately after

Benson was handcuffed must be resolved by a jury, not on summary judgment.

       Geiger and Drummer argue the paramedic records at the scene did not record

any facial injuries. See ECF 157-10 at 4. However, they acknowledge another medic in a

later examination noted “some swelling and redness to the bridge of his nose.” ECF

157-10 at 8. They do not mention a facial CT scan taken that evening showed “a definite

nasal bone fracture.” ECF 170-4 at 79. Rather, they argue video shows Benson did not

mention a facial injury even though he mentions other medical concerns when he was

twice examined by paramedics immediately after he was arrested. See Jenkins Body

Camera, ECF 161, exhibit L; and Hughes Backseat Camera, ECF 161, exhibit F. They




                                              5
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 6 of 20


argue the videos and booking photos do not show any facial injuries. See id.; Benson

Interview Video, ECF 161, exhibit M; and booking photos, ECF 157-11 at 3-5.

       When “the evidence includes a videotape of the relevant events, the Court

should not adopt the nonmoving party’s version of the events when that version is

blatantly contradicted by the videotape.” Williams v. Brooks, 809 F.3d 936, 942 (7th Cir.

2016) citing Scott v. Harris, 550 U.S. 372, 379-80 (2007). However, none of the videos filed

in this case show the moments immediately after Benson was handcuffed during which

he alleges he was assaulted. Thus, they do not blatantly contradict Benson’s claim he

was held down and kicked in the face. Rather, as the defendants accurately note, the

videos make the “claim he was kicked in the face . . . quite suspect.” ECF 158 at 7. That

is an argument properly presented to a jury. It is not appropriate on summary

judgment.

       Geiger and Drummer argue the excessive force claim is barred by Heck v.

Humphrey, 512 U.S. 477 (1994) because “Mr. Benson cannot contradict his state court

conviction of Resisting Law Enforcement and the facts set forth by the Indiana Court of

Appeals.” ECF 158 at 9.

              In Evans v. Poskon, 603 F.3d 362 (7th Cir. 2010), [the court]
       addressed the ability of a plaintiff to proceed on a § 1983 excessive force
       claim where that plaintiff had been convicted of resisting arrest, and held
       that the plaintiff can only proceed to the extent that the facts underlying
       the excessive force claim are not inconsistent with the essential facts
       supporting the conviction.

Helman v. Duhaime, 742 F.3d 760, 762 (7th Cir. 2014). Here, the facts underlying the

excessive force claim are that after Benson was passively handcuffed on the ground,



                                             6
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 7 of 20


Drummer pressed his foot on Benson’s neck while Geiger kicked him in the face. The

essential facts related to the Resisting conviction are not explained by the Court of

Appeals of Indiana. However, since the opinion omits any reference to events after

Benson was handcuffed, 3 there is no indication what occurred after that was relevant to

any of his convictions. Moreover, the Information charging Benson with Resisting

states:

          Charles A. Benson, did knowingly or intentionally flee from Robert
          Geiger, a law enforcement officer empowered by the Fort Wayne Police
          Department, after Robert Geiger had, by visible or audible means,
          identified himself and ordered Charles A. Benson to stop, and while
          committing said offense, Charles A. Benson did draw or use a deadly
          weapon, to wit: a firearm, being contrary to the form of the statute in such
          case made and provided.

ECF 170-4 at 71. Thus, neither the Court of Appeals of Indiana opinion nor the charging

Information give any indication that the excessive force claim could contradict his State

court conviction. Therefore, Heck does not bar the excessive force claim.

          Geiger and Drummer argue they are entitled to qualified immunity because “Mr.

Benson kept trying to stand up when Officer Drummer was holding him on the

ground.” ECF 158 at 15. “A public official defendant is entitled to qualified immunity

unless two disqualifying criteria are met. First, the evidence construed in the light most

favorable to the plaintiff must support a finding that the defendant violated the




        3 The opinion finishes the factual history by saying, “Benson stumbled to the ground. Benson let

go of the gun, lifted his hands, and Officer Geiger kneeled on Benson to control him. Additional officers
arrived, and Benson was arrested. No one was struck during the pursuit, which lasted around ninety
seconds.” Benson v. State, 73 N.E.3d 198, 200 (Ind. Ct. App. 2017)


                                                    7
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 8 of 20


plaintiff’s constitutional right. Second, that right must have been clearly established at

the time of the violation.” Day v. Wooten, 947 F.3d 453, 460 (7th Cir. 2020).

        Here, the defendants’ qualified immunity argument has not construed the

evidence in the light most favorable to the plaintiff. In that light, Benson was held down

and kicked in the face while he was handcuffed and not resisting. “When an officer uses

greater force than reasonably necessary to make an arrest, he violates the arrestee’s

Fourth Amendment right.” Day v. Wooten, 947 F.3d 453, 460–61 (7th Cir. 2020). The right

to be free from a gratuitous beating following arrest was clearly established by 2016.

“[C]ontinued punches and flashlight blows after [the arrestee] had stopped moving is

also objectively unreasonable [because] it is one thing to use force in subduing a

potentially dangerous or violent suspect, and quite another to proceed to gratuitously

beat him.” Sallenger v. Oakes, 473 F.3d 731, 741 (7th Cir. 2007) (parentheses and

quotation marks omitted). Therefore, Geiger and Drummer are not entitled to qualified

immunity.

                       II. FAILURE TO INTERVENE CLAIM AGAINST
                                   GEOFFREY NORTON

        Defendant Geoffrey Norton denies he failed to intervene to stop Geiger and

Drummer from using excessive force against Benson because he says he had no time to

do so. 4 ECF 158 at 12. Benson says he yelled each time he was kicked. Benson

Declaration, ECF 170-4 at 92. Drummer’s vehicle dash camera recorded Benson crying



        4 Norton also argues he did not fail to intervene because neither Geiger or Drummer used

excessive force against Benson. As explained, there is a genuine issue of material fact about whether
Geiger and Drummer used excessive force against Benson.


                                                    8
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 9 of 20


out (in what appears to be pain) five times in ten seconds. Drummer Dash Video-

Stream 1, ECF 80, disc 5, 14:00:55 to 14:01:05. 5 It also records Benson yelling “I can’t

breathe” four times in sixteen seconds shortly thereafter. Id. at 14:01:28 to 14:01:44.

Norton acknowledges being present while Geiger was at the scene. Norton Affidavit,

ECF 157-5 at 2. “[P]olice officers who have a realistic opportunity to step forward and

prevent a fellow officer from violating a plaintiff’s rights through the use of excessive

force but fail to do so [may be] held liable.” Miller v. Smith, 220 F.3d 491, 495 (7th Cir.

2000). During the forty-nine seconds 6 from the time Benson first cried out until the last

time he yelled he couldn’t breathe, Norton could have had a realistic opportunity to

intervene. Because of the contradictory statements by the parties about what happened

during those forty-nine seconds, there is a genuine issue of material fact as to the failure

to intervene claim which cannot be resolved on summary judgment.

              III. DENIAL OF MEDICAL TREATMENT CLAIMS AGAINST
            CARY YOUNG, PAUL A. SHRAWDER, AND SHANNON HUGHES

        Defendants Cary Young, Paul A. Shrawder, and Shannon Hughes deny they

“unreasonably den[ied] Mr. Benson medical care” for more than five hours on January

30, 2016. ECF 158 at 12. Benson does not dispute the accuracy of the numerous police

videos of these events. ECF 170-3 at 20. He accurately notes where “the evidence

includes a videotape of the relevant events, the Court should not adopt the nonmoving


        5Many of the videos have a display showing the time of day using the 24 hour clock. For
consistency, this opinion uses the same notation.
         6 Benson speaks freely thereafter. He does not cry out nor complain about an inability to breathe

for the next several minutes. Drummer Dash Camera-Stream 1, ECF 80, disc 5; and Hughes Dash Camera-
Stream 1, ECF 80, disc 5. Therefore it is undisputed the alleged excessive use of force must have ended by
14:01:44 at the latest.


                                                    9
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 10 of 20


party’s version of the events when that version is blatantly contradicted by the

videotape.” Williams v. Brooks, 809 F.3d 936, 942 (7th Cir. 2016) citing Scott v. Harris, 550

U.S. 372, 379-80 (2007). Here, the undisputed facts and the videos demonstrate these

three defendants did not unreasonably deny Benson medical care.

                     A. Relevant Medical Events on January 30, 2016

       Paramedics arrived at the scene where Benson was apprehended, behind 923

Lewis Street, at 14:08:03. Hughes Dash Video-Stream 1, ECF 80, disc 5. After finishing

their examination, he was released for transport at 14:12:24. Barely twenty seconds later,

as he was walking to Hughes’ police car, Benson asks the police to take him to the

hospital. Drummer says him he will be taken to the hospital. ECF 170-2 at 4; ECF 170-4

at 66; Jenkins Body Camera, ECF 161, exhibit L; and Hughes Dash Video-Stream 1, ECF

80, disc 5. Benson says he “complained about pain and that I couldn’t breathe all the

way to Officer Shannon Hughes squad car.” Benson Declaration, ECF 170-4 at 92.

However, audio of the less than 90 second walk to the car records a brief conversation

where Benson asked Hughes what was going on, but he makes no mention of any

medical problems at that time. Hughes Dash Video-Stream 1, ECF 80, disc 5.

       Moments after he is seated in the car at 14:14:29, Benson complains about having

a dry mouth and being unable to breathe. ECF 170-4 at 92-93; ECF 157-4 at 2; Hughes

Dash Video-Stream 1, ECF 80, disc 5; and Hughes Backseat Camera, ECF 161, exhibit F.

Hughes explains the windows were rolled down so he has fresh air. She then spoke to

him about his medical concerns for a minute before she goes for assistance. Less than

two minutes later, she returns with a paramedic who checks his pulse and blood


                                              10
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 11 of 20


pressure, confirms his lungs are clear, determines that he is stable with normal vital

signs, and releases Benson for transport to the jail at 14:18:54. See Paramedic Report,

ECF 157-10 at 4. As soon as the paramedic closes the car door, Benson again tells

Hughes his mouth is dry and asks for water. Hughes Backseat Camera, ECF 161, exhibit

F. Hughes explains he cannot have water at that moment and tells him to stop talking

because it is only making his mouth drier. For the next six minutes, Benson can be seen

on the video sitting alone in the car, sometimes slumped over. Hughes gets back in the

car at 14:25:06 and drives to the Detective Bureau, arriving 14:31:26. During the ride,

Benson is sometimes sitting up and sometime slumped over. He says he lost

consciousness during the roughly six minute drive. ECF 170-2 at 8. Based on the video it

is possible, but not clear, that he fell asleep. Hughes Backseat Camera, ECF 161, exhibit

F. It is undisputed he had dry heaves and spit up on his shirt, but the quantity was

insufficient to be seen on the backseat video. See also Hughes Supplemental Narrative,

ECF 170-4 at 43.

       Once at the Detective Bureau, Hughes secured Benson in interview room 4,

activated the video recording, and stood by during the interview. Hughes Affidavit,

ECF 157-4 at 3. The video of Benson in the interview room begins at 14:37:52. Benson

Interview Video, ECF 161, exhibit M. At that time, Benson is in the room alone. He is

handcuffed in a chair with his head laying on the table. During the next hour, he

alternates between sitting up and laying his head on the table. He dry heaves several

times. It is undisputed that he spit-up, but the volume is not large enough to be seen on

the video.


                                            11
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 12 of 20


       At 15:37:54, Benson shouts twice that he needs to use the restroom. Benson

Interview Video, ECF 161, exhibit M. Seconds later, Hughes enters the room. Benson

tells her he needs water and another person immediately sets a bottle of water on the

table. Benson tells Hughes he needs to go to the hospital because his hand is cut off. She

confirms his hand is still attached while she removes his handcuffs. He tells her

someone needs to look at his wrists and that he has been spitting up on the floor. She

says they are watching and recording him in the interview room. Two minutes after he

asked to use the restroom, he rubs his left wrist as he leaves the interview room to do

so. At 15:41:48, he returns to the interview room. Benson asks about water and Hughes

tells him the bottle of water on the table is for him while another person removes the

bottle cap and sets the bottle back in front of him. Benson says this is the first time he

had been given water since he asked for it when he was in the police car one and a half

hours earlier. ECF 170-2 at 3. Nevertheless, he does not drink from the bottle for another

three and a half hours. Even then, he takes only one small sip at 19:06:32 just before he

is escorted out of the interview room.

       Benson was then alone in the interview room without handcuffs for the next one

and a quarter hours. Benson Interview Video, ECF 161, exhibit M. During this time he

mostly sits hunched over, but he moves, fidgets, raises his head, and lays it on the table

occasionally. Cary Young interviewed Benson. Young Affidavit, ECF 157-6 at 2. Benson

argues he was left unmonitored, unconscious, and choking during the two and a half

hours he waited in the interview room before Young arrived to start the interview. ECF

170-3 at 18. Video of him in the interview room proves he was not choking. Benson


                                             12
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 13 of 20


Interview Video, ECF 161, exhibit M. It also proves he was not continuously

unconscious. Though he may have sleep during some of that time, the video shows him

conscious and active on many occasions. Moreover, he has provided no evidence to

support his speculation that he was unmonitored during any of this time. However,

even if he was unmonitored, nothing on the video indicates he was in need of medical

attention during that time.

      Young entered the room for the first time at 16:59:24. Benson Interview Video,

ECF 161, exhibit M. He asked if Benson was okay and if he wanted a snack. Benson said

he was cold and feeling sick. He described having thrown up and being so sick he had

been unable to talk. He acknowledged being checked by medics, but said he did not

believe it was adequate. Despite saying he was feeling sick, nothing about his condition

at that time nor his description of past events indicate that he was in need of immediate

medical attention. Young left and returned at 17:01:53. He began the interview by

noting Benson had been examined by medics twice earlier that day. Benson responded

the paramedics only checked his respiration even though they are seen on video doing

more during both examinations. See Jenkins Body Camera, ECF 161, exhibit L; and

Hughes Backseat Camera, ECF 161, exhibit F.

      Paul A. Shrawder observed Young interview Benson. Shrawder Affidavit, ECF

157-7 at 2. During the interview, at 17:19:26, Benson first mentions having been

subjected to physical abuse by the police, but he makes no mention of having any

current injuries that need medical attention. Benson Interview Video, ECF 161, exhibit

M. At 17:25:20, as Young is leaving the room, Benson asks to be seen by a nurse, but


                                           13
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 14 of 20


does not say why. During the nearly half hour while Young was gone, Benson appears

to be resting most of the time by leaning forward and eventually resting his forehead on

the table. Young returns at 17:51:34 and continues the questioning. At 18:04:42, Benson

says he is “still kinda feeling sick.” Young asks what he thinks is wrong and Benson

says he is not sure but his back was hurting when he was on the ground during the

arrest. About a minute later, he says the medics who examined him did not take him to

the hospital, but he did not explain why they should have. Neither did he ask Young to

take him to the hospital at that time.

       At 18:10:56, he rubs his face, groans softly, and says “I need my nose checked

out, I got a crooked nose.” Young immediately responds saying, “Well hold on just a

minute then okay?” He leaves and returns less than five minutes later asking if Benson

wants to have the medics come examine him again. Benson says yes and the medics

arrive 20 minutes later at 18:35:50. Minutes before they arrive, Benson describes his

current symptoms to Young for the first time: “I got a bad headache, I’m starting to get

a headache, my nose is starting to get sore, my jaw is worse, I’m just now starting to feel

all this.” Benson Interview Video, ECF 161, exhibit M (emphasis added).

       When the medics examined Benson, they found no swelling or discoloration of

his jaw. ECF 157-10 at 8. They found all his teeth were intact. They found “some

swelling and redness to the bridge of his nose.” Id. They did not find any bleeding.

There was “no airway compromise noted.” Id. They found Benson was “able to speak

clearly and able to open mouth without any problem.” Id. Nothing in the video of the




                                             14
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 15 of 20


examination contradicts any of their written findings. Benson Interview Video, ECF 161,

exhibit M, 18:35:50 to 18:49:15.

       As the examination was concluding, the medic explained, “Right now, from

what I can see, you look like you’re doing okay.” Benson Interview Video, ECF 161,

exhibit M. “Everything’s checking out just fine.” The medic explained there is nothing

that can be done for a broken nose unless it needs to be reset, but Benson’s nose did not

appear to have that severe an injury. Benson agreed the paramedics had done a good

job examining him. The medic explained “we don’t need to transport you to the

hospital right now.” Benson never asked the medics to take him to the hospital. For the

rest of the interview, there is no further discussion of medical issues. After the interview

ends, at the request of Shannon Hughes, Detective Chris Schubert and Officer James

Spangle transported Benson to the Hospital at 19:12. Schubert Affidavit, ECF 157-8 at 1.

       At 19:27, Benson arrived at the hospital. Benson Emergency Department Chart,

ECF 170-4 at 76. He did not appear to be in distress and his nose was not visibly

deformed, though it did have some mild swelling and some dried blood in his left

nostril. Id. at 77. The skin on his nose had “no significant lacerations or abrasions.” Id. at

78. After a head CT, he was diagnosed with a fractured nose, but no jaw injury other

than mild swelling on the right side. Id. at 77 and 79. Both wrists had “some redness

[but] full range of motion . . ..” Id. at 77. He was found to be “[w]ell hydrated with moist

mucous membranes.” Id. at 77. After finding he had “No emergency medical

condition,” he was discharged. Id. at 79. Benson was examined at the hospital, but he

received no medical treatment other than acetaminophen and ibuprofen. Id. at 78.


                                              15
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 16 of 20


                                     B. Legal Analysis

       To prevail on a Fourth Amendment claim for a denial of medical care, Benson

must show the “response to [his] medical needs was objectively unreasonable, and that

[the] response caused harm.” Horton v. Pobjecky, 883 F.3d 941, 953 (7th Cir. 2018). Here,

Benson satisfies neither prong of the test. The defendants’ response to his medical needs

was reasonable, and he did not suffer any harm as a result of waiting a few hours to go

the hospital.

       [The] four factors to determine whether an officer’s actions regarding
       medical care were objectively unreasonable [are]: (1) whether the officer
       had notice of the medical needs; (2) the seriousness of the medical needs;
       (3) the scope of the requested treatment; and (4) police interests that might
       inhibit providing treatment. The Fourth Amendment’s reasonableness
       analysis operates on a sliding scale, balancing the seriousness of the
       medical need with the third factor—the scope of the requested treatment.

Horton v. Pobjecky, 883 F.3d 941, 953 (7th Cir. 2018) (citation, quotation marks, and

brackets omitted).

       Benson was seen by paramedics within minutes of his arrest. They determined

he did not need further medical treatment and released him. He immediately asked to

go the hospital, but did not say why. Without information about why he needed to go

to the hospital, the defendants were not on notice of a serious medical need given that

he had just been released by paramedics.

       Minutes later, he complained of a dry mouth while in the police car. Water was

not available and Benson objects that he was not given access to water for one and a half

hours. However, when he asked for it in the interview room, he was given water

immediately. Nevertheless, he did not drink any of it until the end of the interview


                                            16
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 17 of 20


when he took only a small sip. Moreover, the emergency room physician later found

that he was well hydrated. Therefore he did not have a serious medical need for water.

      At the same time he asked for water, he said he was unable to breathe. Hughes

made sure the car windows were down so he could get fresh air. Within minutes she

had the paramedics checking him again. Hughes response was objectively reasonable.

Though Benson objects because the paramedic only took his vital signs and checked his

respiration, since his complaint was only about being unable to breathe, they had no

reason to check him for other medical problems only minutes after they had already

examined him more thoroughly.

      In the interview room, Benson told Hughes he needed to go to the hospital

because his hand was cut off. He asked for someone to look at his wrists. Hughes

removed his handcuffs and observed his wrists while doing so. Benson rubs his left

wrist, but does not mention any problem with either wrist again. Without providing

additional information about his need for medical treatment related to his wrists, the

defendants were not on notice he had a serious medical need. Moreover, the emergency

room physician found no injury to his wrists other than redness.

      At the same time he said his hand was cut off, he told Hughes he had been

spitting up on the floor. At other times during the interview, he told Young he had been

having dry heaves and spit up on his shirt. At none of these times did he request

medical treatment and he was not still spitting up. Benson was not visibly in need of

immediate medical attention and the defendants were not on notice that he had a




                                           17
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 18 of 20


serious medical need. Moreover, the emergency room physician made no findings

related to vomiting.

       At the beginning of the interview, Benson told Young he felt sick. However, he

did not request medical treatment nor otherwise mention any current symptoms.

Rather, he described past events and how he had been examined by the paramedics

only hours earlier. Shortly thereafter, he described being assaulted by the police, but

again did not say he had any current injuries nor ask for medical attention. Later, he

asked to be seen by a nurse, but did not say why. A half hour after that he said he was

“kinda feeling sick” and explained his back was hurting when he was on the ground

during the arrest. However, Benson had no significant visible injuries. His behavior did

not indicate he was in distress. The defendants did not act unreasonably because they

were not on notice Benson had a serious medical need. This was confirmed by the

emergency room physician only hours later upon discharging Benson without any

treatment other than a mild pain reliever and anti-inflammatory.

       After three and a half hours in the interview room, Benson rubs his face, groans

softly, and says “I need my nose checked out, I got a crooked nose.” This specific

request for medical treatment for a current medical problem yielded a prompt response.

Medics were called. Benson had not previously presented a current, specific medical

problem. He said, I’m just now starting to feel all this. Because the medics who examined

him determined he did not have a serious medical need that needed prompt attention,

the defendants response cannot have been objectively unreasonable. Benson did not ask




                                            18
 USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 19 of 20


the medics to take him to the hospital and they determined there was no immediate

need for him to go.

       At no time did Young, Shrawder, or Hughes unreasonably deny Benson medical

treatment. Moreover, based on the undisputed findings by the emergency room

physician, Benson suffered no harm as a result of waiting five hours before going to the

hospital. Therefore summary judgment must be granted in favor of the defendants as to

the denial of medical treatment claims against Cary Young, Paul A. Shrawder, and

Shannon Hughes.

                                IV. PUNITIVE DAMAGES

       The defendants argue Benson may not proceed on a claim for punitive damages

because he cannot show their actions were motivated by evil intent. Motivation is not

an element of the Fourth Amendment claims. Graham v. Connor, 490 U.S. 386, 397 (1989)

(The objective reasonableness of defendants’ actions is determined “without regard to

their underlying intent or motivation.”). However, “[p]unitive damages are appropriate

when the defendant acted wantonly and willfully, or was motivated in his actions by ill

will or a desire to injure.” G.G. v. Grindle, 665 F.3d 795, 800 (7th Cir. 2011) quoting Hagge

v. Bauer, 827 F.2d 101, 110 (7th Cir.1987).

       As to Young, Shrawder, and Hughes, this argument is moot because the claims

against them are being dismissed. However, as to Geiger, Drummer and Norton, there

are genuine issues of disputed fact as to what happened during the forty-nine seconds

when it is alleged Drummer pressed his foot on Benson’s neck while Geiger kicked him

in the head and Norton stood by and watched. If Benson can prove those allegations, he


                                              19
  USDC IN/ND case 3:17-cv-00865-JD document 181 filed 07/20/20 page 20 of 20


may also be able to prove they were motivated by evil intent. Cf. McCottrell v. White, 933

F.3d 651, 667 (7th Cir. 2019) (“[C]onstruing the facts in favor of the plaintiffs . . . gives

rise to an inference of malice and sadism . . ..”). Therefore Benson may continue to

proceed against Geiger, Drummer and Norton for punitive damages.

                        V. MOTION TO STRIKE THE SUR-REPLY

       The Defendants’ filed a motion asking to strike Benson’s sur-reply because he

was not granted leave to file it. The court has reviewed the sur-reply, but the ruling on

the summary judgment motion would not have been different without it. Therefore the

motion is moot.

                                     VI. CONCLUSION

       For these reasons, the court:

       (1) DENIES the summary judgment motion (ECF 157) as to the excessive force

claims against John Drummer and Robert Geiger;

       (2) DENIES the summary judgment motion (ECF 157) as to the failure to

intervene claim against Geoffrey Norton;

       (3) GRANTS the summary judgment motion (ECF 157) as to the denial of

medical treatment claims against Cary Young, Paul A. Shrawder, and Shannon Hughes;

and

       (4) DENIES AS MOOT the motion to strike (ECF 177).

       SO ORDERED on July 20, 2020

                                                    /s/JON E. DEGUILIO
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT


                                               20
